Case 2:19-cv-13167-BAF-APP ECF No. 69 filed 01/02/20       PageID.1008    Page 1 of 2




                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN


BURNS & WILCOX, LTD.                         Case No. 19-cv-13167
a Michigan corporation,                      Hon. Bernard A. Friedman

              Plaintiff,
v.

CRC INSURANCE SERVICES INC., et al.,

          Defendants.
__________________________________________________________________

           JOINT STIPULATION AND ORDER FOR EXTENSION OF
                          RESPONSE DATES

        Plaintiff, Burns & Wilcox, LTD. (“Plaintiff” or “Burns & Wilcox.”), and all

Defendants who have been served with process and/or not voluntarily dismissed by

Plaintiff (collectively, “Defendants”), having stipulated to the entry of this Order,

and the Court being fully advised in the premises:

     IT IS HEREBY ORDERED that Defendants’ response to Plaintiff’s First

Amended Complaint (to the extent not already filed) is due on or before January 10,

2020.

     IT IS HEREBY ORDERED that a response to a current or any new motion to

dismiss is due on or before January 31, 2020. Reply briefs in support of motion(s)

to dismiss are due on or before February 14, 2020.
Case 2:19-cv-13167-BAF-APP ECF No. 69 filed 01/02/20    PageID.1009    Page 2 of 2




     IT IS FURTHER ORDERED that the Rule 16 Conference, currently set for

January 15, 2020, is adjourned for a date to be set by the Court for the week of

February 19, 2020 at 10:30 a.m.

     IT IS SO ORDERED.
                                        s/Bernard A. Friedman
Dated: January 2, 2020                  Bernard A. Friedman
       Detroit, Michigan                Senior United States District Judge

 /s/Gerard V. Mantese                     /s/Gregory M. Clift (with consent)
 Gerard V. Mantese (P34424)               Gregory M. Clift, Esq.
 MANTESE HONIGMAN, P.C.                   State Bar No. 00795835
 1361 E. Big Beaver Road                  ROGGE DUNN GROUP, PC
 Troy, MI 48083                           500 N. Akard, Suite 1900
 (248) 457-9200                           Dallas, Texas 75201
 gmantese@manteselaw.com                  Telephone: (214) 888-5000
 dtoering@manteselaw.com                  clift@RoggeDunnGroup.com
 kchadwell@manteselaw.com                 Attorneys for Defendant Donald
 Attorneys for Plaintiff                  Richard Carson, Sr.

 /s/Keefe A. Brooks (with consent)        /s/Martin C. Brook (with consent)
 Keefe A. Brooks, Esq. (P31680)           Martin C. Brook (P55946)
 BROOKS WILKINS SHARKEY &                 OGLETREE, DEAKINS, NASH,
 TURCO PLLC                               SMOAK & STEWART, PLLC
 401 S. Old Woodward, Suite 400           34977 Woodward Avenue, Suite 300
 Birmingham, Michigan 48009               Birmingham, MI 48009
 (248) 971-1800                           (248) 593-6400
 brooks@bwst-law.com                      martin.brook@ogletree.com
 Attorney for Defendant CRC Insurance     Attorneys for Defendants except
                                          Donald Richard Carson, Sr.


Respectfully submitted,
Dated: December 20, 2019
